FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NOE PERES FUENTES,                                No. 09-71876

               Petitioner,                        Agency No. A070-801-634

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Noe Peres Fuentes, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. See Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Peres Fuentes failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to

Guatemala. See id. at 1073.

      In denying Peres Fuentes’s asylum and withholding of removal claims, the

agency found Peres Fuentes failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Peres Fuentes’s asylum and withholding of removal claims to determine

the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18

(2002) (per curiam). In light of this remand, we do not reach Peres Fuentes’s




                                           2                                     09-71876
remaining challenges to the agency’s denial of his asylum and withholding of

removal claims at this time.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  09-71876